DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Invention I in the reply filed on 17 March 2022 is acknowledged.  
After further consideration and search, the requirement for restriction has been withdrawn. Claims 1-20 have been examined herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
15, robot
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 2, “in the row of bricks” should be followed by a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 5, and 7 all contain what can be interpreted as process steps, therefore it is unclear if the claims are drawn to an apparatus or a process. 
Claim 1, lines 9-12, the recitations “transferred onto a generally planar support surface” and “onto which a plurality of rows of spaced bricks are assembled” appear to recite steps of assembling the bricks into a precast brick panel.
Claim 2, line 2, the recitation “the conveyor conveying bricks” appears to recite a step of assembling the bricks into a precast brick panel.
Claim 3, line 1, the recitation “conveyor being fed by an automated feed”
appears to recite a step of assembling the bricks into a precast brick panel.
Claim 5, line 1, the recitation “conveyor being fed by a robotic placement arrangement” appears to recite a step of assembling the bricks into a precast brick panel.
Claim 7, lines 2-3, the recitation “has been sensed, the brick is shifted forward” appears to recite a step of assembling the bricks into a precast brick panel.
	Regarding claim 17, it is unclear how a product can be defined based on a pattern formed through the use of an apparatus. The apparatus itself does not define a pattern, the apparatus would require a method to be carried out to form a pattern. Further, the claim as written simply requires a precast brick panel with a pattern.
	Regarding claim 20, the claim is directed solely to a product by process, and it appears precast brick panel lacks any required structure as written. The claim has been interpreted as requiring a precast brick panel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,067,766 to Larger.

Regarding claim 1, Larger discloses an installation for assembling a brick pattern for forming a precast brick panel, the installation comprising: a. a conveyor (50), b. a spacing station (51, 53), and c. a brick pattern assembly station (54, 55), the conveyor being operable to convey a row of bricks to the spacing station (Fig. 20, 20a; Column 5, lines 1-2), and the spacing station being operable to space the bricks apart in a row according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Fig. 1-11), once spaced apart according to the predetermined row pattern, the row of spaced bricks being transferred onto a generally planar support surface (55, S) of the brick pattern assembly station on which a plurality of rows of spaced bricks are assembled adjacent each other to form a brick pattern (Fig.16).  
Regarding claim 2, the conveyor conveying bricks to the spacing station generally aligned along their longitudinal axis (50 conveys bricks to the position shown in Fig. 1; axis of the bricks are aligned).  
Regarding claim 8, the spacing station being operable to establish the position of the leading end or face of the initial brick and to bring the leading end or face of the next brick to a position spaced from the leading end or face of the initial brick a predetermined amount (Fig. 8-10).  
Regarding claim 9, the predetermined amount being the sum of the average length of the bricks forming the row plus an average mortar gap (when the brick are advanced onto 53, Fig.8-9, the blocks advance by a block length plus the gap of the mortar applied the block).  
Regarding claim 10, the spacing station including a datum point at which the initial brick can be placed or located and from which the subsequent bricks are spaced (point of the front edge of the block, Fig. 9).  
Regarding claim 11, the spacing station including two conveyors (51, 53) comprising a delivery conveyor (51) and a spacing conveyor (53), wherein the delivery conveyor delivers bricks to the spacing station (51) and the spacing conveyor delivers spaced bricks away from the spacing station (53 delivers to 54/55).  
Regarding claim 12, the spacing conveyor includes an abutment for engagement by an initial brick (53a/126).  
Regarding claim 13, the abutment being a retractable abutment that remains in place only to engage the initial brick and thereafter is retracted so as not to impede subsequent movement of the initial brick and subsequent bricks (Fig.10 and 11).  
Regarding claim 15, the spacing station including a push facility to push the last brick of a row of bricks into the correct position in the row of bricks (53b, 127, 128).
Regarding claim 17, Larger discloses a precast brick panel including a brick pattern formed in an installation according to claim 1 (Fig.16-18).  
Regarding claim 18, Larger discloses a method for assembling a brick pattern for forming a precast brick panel, the method comprising: a. conveying bricks (BB conveyed on 50) in a row to a spacing station (51/53), b. spacing the bricks apart in a row at the spacing station according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Fig. 8-10), c. transferring the row of spaced bricks onto a generally planar support surface of a brick pattern assembly station (S/55; Fig.16), whereby a plurality of rows of spaced bricks are assembled adjacent each other on the support surface of the brick pattern assembly station to form a brick pattern (Fig.16).  
Regarding claim 19, Larger discloses a method for forming a precast brick panel, the method comprising: a. assembling a brick pattern by: i. conveying bricks (BB conveyed on 50) in a row to a spacing station (51/53), ii. spacing the bricks apart in a row at the spacing station according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Fig.8-10), iii. transferring the row of spaced bricks onto a generally planar support surface of a brick pattern assembly station (S/55; Fig.16), iv. assembling a plurality of rows of spaced bricks adjacent each other on the support surface of the brick pattern assembly station to form a brick pattern (Fig.16), 27 WBD (US) 48870177v1b. embedding the brick pattern in mortar or cement (Column 2, lines 22-26).  
Regarding claim 20, a precast brick panel formed according to the method of claim 19 (Fig.16; Column 2, lines 22-26).

Claim(s) 1, 2, and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,933,570 to Wright et al.

Regarding claim 1, Wright et al. disclose an installation for assembling a brick pattern for forming a precast brick panel, the installation comprising: a. a conveyor (58, 66), b. a spacing station (59, 62), and c. a brick pattern assembly station (65), the conveyor being operable to convey a row of bricks to the spacing station (Column 4, lines 32-34), and the spacing station being operable to space the bricks apart in a row according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Column 6, lines 39-52), once spaced apart according to the predetermined row pattern, the row of spaced bricks being transferred onto a generally planar support surface (65) of the brick pattern assembly station on which a plurality of rows of spaced bricks are assembled adjacent each other to form a brick pattern (Fig.33).  
Regarding claim 2, the conveyor conveying bricks to the spacing station generally aligned along their longitudinal axis (the bricks are placed such that when they reach the spacing station, they are aligned along their longitudinal axis).  
Regarding claim 6, the spacing station incorporating a sensing arrangement that senses the forward or leading ends or faces of the bricks being assembled into a 
Regarding claim 7, being operable so that once the forward end of a brick which is conveyed to the spacing station has been sensed, the brick is shifted forward a predetermined distance relevant to the spacing required between bricks in the row of bricks being assembled and the length of the bricks (Column 3, lines 57-61; Column 6, lines 44-52; Column 14, lines 16-38).  
Regarding claim 8, the spacing station being operable to establish the position of the leading end or face of the initial brick and to bring the leading end or face of the next brick to a position spaced from the leading end or face of the initial brick a predetermined amount (Column 3, lines 57-61; Column 6, lines 44-52; Column 14, lines 16-38).  
Regarding claim 9, the predetermined amount being the sum of the average length of the bricks forming the row plus an average mortar gap (Column 3, lines 57-61; Column 6, lines 44-52; Column 14, lines 16-38).  
Regarding claim 10, the spacing station including a datum point at which the initial brick can be placed or located and from which the subsequent bricks are spaced (Column 3, lines 57-61; Column 6, lines 44-52; Column 14, lines 16-38).  
Regarding claim 11, the spacing station including two conveyors (59, 62) comprising a delivery conveyor (59) and a spacing conveyor (62), wherein the delivery conveyor delivers bricks to the spacing station (59 accepts the blocks and moves them along the spacing station) and the spacing conveyor delivers spaced bricks away from the spacing station (62 moves the assembled course to the transfer station).  
Regarding claim 12, the spacing conveyor includes an abutment for engagement by an initial brick (934, Fig.37).  
Regarding claim 13, the abutment being a retractable abutment that remains in place only to engage the initial brick and thereafter is retracted so as not to impede subsequent movement of the initial brick and subsequent bricks (abuts and biases against the first block only; capable of being separated by the weight and pulley system).  
Regarding claim 14, a sensor being operable to sense when the leading end of a next brick reaches the predetermined spacing relative to the initial brick and once the next brick has reached the predetermined spacing, either or both of the delivery and spacing conveyors being operable to shift the initial and next bricks together forward, so that the spacing between them remains as initially set (Column 3, lines 57-61; Column 8, lines 8-9; Column 21, lines 59-61).  
Regarding claim 15, the spacing station including a push facility to push the last brick of a row of bricks into the correct position in the row of bricks (70, 113).
Regarding claim 16, the push facility including a rotatable member or finger (113) that has an inactive position in which it is spaced from the path of bricks within the spacing station (Column 5, lines 22-54) and an active position in which it is rotated toward and into engagement with the trailing or rear end of the final brick to push the final brick as required (Column 5, lines 22-54).  
Regarding claim 17, Wright et al. disclose a precast brick panel including a brick pattern formed in an installation according to claim 1 (Fig.34).  
Regarding claim 18, Wright et al. disclose a method for assembling a brick pattern for forming a precast brick panel, the method comprising: a. conveying bricks (58/66) in a row to a spacing station (59), b. spacing the bricks apart in a row at the spacing station according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Column 6, lines 38-52; Column 14, lines 16-38), c. transferring the row of spaced bricks onto a generally planar support surface of a brick pattern assembly station (65), whereby a plurality of rows of spaced bricks are assembled adjacent each other on the support surface of the brick pattern assembly station to form a brick pattern (Fig.34).  
Regarding claim 19, Wright et al. disclose a method for forming a precast brick panel, the method comprising: a. assembling a brick pattern by: i. conveying bricks (58/66) in a row to a spacing station (59), ii. spacing the bricks apart in a row at the spacing station according to a predetermined row pattern and to a predetermined row length by allowing the spacing between adjacent bricks to vary (Column 6, lines 38-52; Column 14, lines 16-38), iii. transferring the row of spaced bricks onto a generally planar support surface of a brick pattern assembly station (65), iv. assembling a plurality of rows of spaced bricks adjacent each other on the support surface of the brick pattern assembly station to form a brick pattern (Fig.34), 27 WBD (US) 48870177v1b. embedding the brick pattern in mortar or cement (blocks travel through the mortar stations and are supplied with mortar).  
Regarding claim 20, Wright et al. disclose a precast brick panel formed according to the method of claim 19 (Fig. 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,067,766 to Larger in view of JP H05229651 A to Sudo.

Regarding claim 3, Larger discloses the conveyor being fed bricks onto the conveyor in an orientation suitable to be spaced by the spacing station (bricks are upright and suitable to be turned in alignment; Fig. 1-8; further the axes are aligned in a single plane). 
Larger does not disclose feeding bricks by an automated feed facility.
Sudo discloses using a robotic arm (Fig.4) to automatically feed a conveyor belt with bricks from a pallet load (Fig.4).

Regarding claim 4, the orientation being in lengthwise or axial alignment (bricks are upright and suitable to be turned in alignment; Fig. 1-8; further the axes are aligned in a single plane).
Regarding claim 5, Sudo discloses the conveyor being fed by a robotic placement arrangement (Fig.4) in which bricks are picked up from a brick supply (9) by a robot and are placed on the conveyor (4).  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,933,570 to Wright et al. in view of JP H05229651 A to Sudo.

Regarding claim 3, Wright et al. discloses the conveyor being fed bricks onto the conveyor in an orientation suitable to be spaced by the spacing station (the orientation of the bricks, is the orientation in which the bricks are moved along the spacing station).  
Wright et al. do not disclose feeding bricks by an automated feed facility.
Sudo discloses using a robotic arm (Fig.4) to automatically feed a conveyor belt with bricks from a pallet load (Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filed date of the invention to have provided an automated loading means as taught by 
Regarding claim 4, Wright et al. disclose the orientation being in lengthwise or axial alignment (the orientation of the blocks of Wright on the conveyor, place the blocks in axial alignment on the spacing station).  
Regarding claim 5, Sudo discloses the conveyor being fed by a robotic placement arrangement (Fig.4) in which bricks are picked up from a brick supply (9) by a robot and are placed on the conveyor (4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635